_____________

                              No. 96-1800WM
                              _____________

Bill Herron,                        *
                                    *
                 Appellant,         *   Appeal from the United States
                                    *   District Court for the Western
     v.                             *   District of Missouri.
                                    *
Karen Cornell,                      *         [UNPUBLISHED]
                                    *
                 Appellee.          *
                              _____________

                       Submitted:    January 3, 1997

                         Filed: January 8, 1997
                              _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Bill Herron, a Missouri prison inmate, appeals the district court's
order denying Herron's motions for appointment of counsel and for sanctions
against opposing counsel, denying injunctive relief, and granting summary
judgment in Cornell's favor on Herron's claim that Cornell was deliberately
indifferent to Herron's serious medical needs because Herron failed to show
that Cornell, an administrative employee, was authorized to make an outside
neurological referral for Herron.    Having carefully reviewed the record and
the briefs, we conclude the rulings of the district court are clearly
correct.   Accordingly, we affirm.    See 8th Cir. R. 47B.


     Herron's motion for appointment of counsel is denied.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-